Title: Nicholas P. Trist to James Madison, 30 December 1826
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Tufton
                                
                                Decr. 30. ’26.
                            
                        
                        The first thing to be done after the adjournment of the Board, was to make up the record & copy off
                            all those long enactments of Mr Johnson. This I commenced on the succeeding day, & was occupied by, pretty
                            closely, till the Thursday ensuing. Then I went immediately, to the university, where Mr Lomax & myself commenced
                            our joint labours of digesting the enactments, which we  got through by twelve o’clock the next day–sitting up till
                            twelve that night. I then came home, calling on the printer to whom I had some time before spoken, & prevailed on
                            him to commence the work early in the week which is now closing. Once home, I set about the work of making up, by writing
                            & patching, such a copy of the whole body of enactments, arranged according to the order agreed on by Mr Lomax
                            & myself, as the printer might be able to print from. This I was not able to finish as soon as I expected—Indeed,
                            it is not entirely complete now—And thursday morning was the earliest I could go to
                            Charlotttesville for the purpose of making them commence. There I went, & staid until yesterday evening that I
                            might expedite the business as much as possible by my presence: but the cold was so intense (6 & 7 <
                            > nine a.m.), that little or no work could be done. Every thing in the office was frozen. Yesterday evening I came
                            home, intending to go back this morning. But in the evening I had a spitting of blood which I do not know at all how to
                            account for, and as this continued this morning when my horse was brought to the door–I yielded to the sollicitations of
                            the family–staid at home, & wrote to Dr D. Then, I felt but very slightly indisposed–but now, after writing all
                            day, on letters that the interests of the family would not bear delay in, I feel very badly, & should not scrawl
                            this, if I did not know yr anxiety on the subject of the report & the uneasiness you wd experience at my silence.
                            Affectionate remembrance to Mrs M.–Yours very gratefully
                        
                            
                                N P Trist
                            
                        
                    The printer will exert himself to the utmost; but he says he cannot possibly
                            finish before the end of next week–probably, before the middle of the following. Both your packets came safe; & I
                            have to return My thanks for the English papers.